Citation Nr: 0721245	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-32 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

When the veteran filed a substantive appeal in September 
2005, he asked to be scheduled for a hearing with RO 
personnel; however, he withdrew his request in February 2006 
through his representative.  Accordingly, the Board considers 
the veteran's request for a hearing to be withdrawn and will 
proceed to adjudicate the case based on the evidence of 
record.  See 38 C.F.R. § 20.704 (d), (e) (2005).


FINDING OF FACT

There is no current medical diagnosis of PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence or information he had 
pertaining to his claim so that it could be obtained on his 
behalf.  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of its reviews and the text of the relevant portions 
of the VA regulations.  The veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's PTSD claim.  
The RO obtained the veteran's service medical records (SMRs), 
VA medical records, and secured examinations in furtherance 
of his claim.  VA has no duty to inform or assist that was 
unmet.

Since the veteran submitted his claim of service connection 
for PTSD, he has been afforded two VA PTSD examinations, in 
May 2004 and May 2006.  Both examinations were conducted by 
the same physician.

At the May 2004 VA examination, the veteran reported a 
chronic history of sleep disturbance and occasional 
nightmares since returning from Vietnam.  He reported that 
his nightmares have increased over the past few years in 
conjunction with current events in Iraq.  The veteran 
reported that he did not make efforts to avoid activities, 
places or people that might arouse recollections of the 
trauma and that he did not have an inability to recall 
important aspects of the trauma.  He reported that he has 
several hobbies, and is close to his children and engaged to 
be married.  He denied irritability or outbursts of anger and 
stated that he is able to get along well with people.  He 
described some hypervigilance and denied significant trouble 
with depression.  Specific stressful experiences mentioned by 
the veteran include being shot at, ambushed and "walking 
point" and "not knowing if each step would be [his] last."

On examination, the physician gave an Axis I diagnosis of 
alcohol abuse, in full sustained remission, no Axis II 
diagnosis, an unrelated Axis III diagnosis, Axis IV noted 
"mild", and Axis V noted a GAF of 70.  The examiner stated 
that the veteran did not currently meet the criteria for a 
diagnosis of PTSD according to DSM-IV primarily due to the 
absence of the avoidance criteria.  The examiner explained 
that the veteran did not appear to avoid thoughts, feelings 
or conversations associated with the trauma, does not avoid 
activities, places or people, and does not have an inability 
to recall important aspects of the trauma.  Specifically, 
although the veteran fears "ambushes" when walking by a 
strip of trees while golfing, he does not avoid golfing.  
Further, the examiner noted that he does not meet the 
criteria for being detached or estranged from others because 
he has a wide range of hobbies and enjoys contact with other 
people.  Although the examiner did note that the veteran has 
some symptoms of PTSD, she stated that based on his activity 
level, relationships and current overall level of 
functioning, she did not believe that the veteran had a 
current psychiatric illness causing significant impairment in 
any area of his life.

Treatment records from the Madison Wisconsin VA medical 
center (VAMC) dated from May 2001 through March 2006 contain 
an entry dated in September 2005 which gave an assessment of 
PTSD.  This assessment was given by a nurse practitioner at 
the veteran's annual visit.  Specifically, she noted PTSD, 
not controlled and complicated by sleep deprivation.  She 
stated that the veteran had trouble falling asleep or 
sleeping too much.  This assessment appears to be based on 
the veteran's comments during the visit that he has 
occasional dreams about the war and was having more dreams, 
including one about suicide, which scared him.  This is the 
only treatment report in the record that shows a clinical 
assessment of PTSD.

At a May 2006 VA examination, the veteran reported that his 
symptoms had worsened since his last examination in 2004.  He 
stated that he continued to have chronic sleep disturbance, 
and had dreams or nightmares about once a week, generally 
involving fire fights, battle, or "being left out in the 
middle of nowhere," which is similar to an experience that 
occurred while he was walking point with another soldier.  In 
terms of his symptoms being worse, the veteran reported that 
he had a few arguments with friends and found himself 
generally being more tense and irritable.  The veteran 
reported that he did not like to watch the news, which shows 
ambushes, and stated that although he is no longer engaged to 
be married, he continued to have a close relationship with 
his former fiancé, and also was close with several friends 
and his children.

On examination, the physician gave an Axis I diagnosis of 
remote history of alcohol abuse now in full sustained 
remission; there was no Axis II diagnosis.  The Axis III 
diagnosis was irrelevant to PTSD; Axis IV noted mild 
stressors, and Axis V noted a GAF of 68.  The examiner stated 
that she was familiar with the veteran's history and symptoms 
because she had examined him two years prior.  She explained 
that the veteran continued to have some re-experiencing of 
the events in Vietnam in the form of dreams or nightmares 
once a week, but does not have intrusive thoughts or 
flashbacks during the day.  She concluded that just as in his 
previous examination, she saw no evidence of sufficient 
avoidance criteria to warrant a diagnosis of PTSD.  
Specifically, the examiner noted that although he turns away 
from television news about Iraq, he does not avoid activities 
or events that may arouse memories of the trauma.  She noted 
that he continues to enjoy golfing despite his thoughts of 
ambushes in wooded areas on the course, and further noted 
that he has not had problems with missing work or being late.

The May 2006 examiner also commented on the September 2005 
treatment note authored by a nurse practitioner that included 
an assessment of PTSD.  The VA examiner stated that she did 
not find any documentation of symptoms in the September 2005 
note that were consistent with PTSD, specifically noting that 
no avoidance symptoms were outlined.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection for PTSD specifically 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Where it is determined that the veteran was 
engaged in combat with the enemy and the claimed stressor is 
related to such combat, the veteran's lay testimony regarding 
the claimed stressor is accepted as conclusive as to its 
actual existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f).  Evidence denoting participation in combat 
can include award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

In this case, the record indicates that the veteran was 
awarded the Purple Heart Medal and the Combat Infantryman 
Badge (CIB) (among other decorations), both of which denote 
participation in combat.  As such, the Board finds that the 
veteran's lay testimony as to the existence of his claimed 
stressor(s) is accepted because his claimed stressful 
experience is related to combat, and is consistent with the 
circumstances and conditions of his service.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f).

However, the first criterion for a grant of service 
connection for PTSD, a current medical diagnosis of the 
disability, is not met.  Under 38 C.F.R. § 3.304(f), service 
connection requires a current diagnosis of PTSD in accordance 
with the Fourth Edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125.  
The record before the Board does not reflect a current, 
clinical diagnosis of PTSD by a medical professional, and the 
veteran has not alluded to the existence of any such 
diagnosis.

Specifically, as noted, the physician who examined the 
veteran in May of 2004 and May of 2006, concluded that the 
veteran did not meet the criteria according to DSM-IV for a 
diagnosis of PTSD primarily due to the absence of avoidance 
criteria.  She explained that the veteran did not appear to 
avoid thoughts, feelings or conversations associated with the 
trauma, nor did he avoid activities or people that might 
arouse memories of the trauma.  Although the examiner noted 
that the veteran had some symptoms of PTSD, he did not meet 
the full DSM-IV criteria for the disability.

The Board notes that although there is a September 2005 
assessment of PTSD provided by a nurse practitioner, the 
Board gives greater evidentiary weight to the May 2004 and 
May 2006 VA examiner's opinion, because she provided 
detailed, thorough opinions supported by a review of the 
record.  See Prejean v. West, 13 Vet. App. 444, 448-499 
(2000) (the thoroughness and detail of a medical opinion are 
important factors in assessing the probative value of the 
opinion).  The VA physician who examined the veteran twice, 
commented that the medical evidence does not otherwise show, 
as the nurse practitioner suggested, that the veteran meets 
the diagnostic criteria for PTSD.  Even the nurse 
practitioner labeled her conclusion as an "assessment," not 
a diagnosis.  Consequently, the Board accords greater 
probative value to the May 2004 and May 2006 VA examiner's 
opinions.

Besides the September 2005 treatment note, the only medical 
evidence of record supportive of the veteran's claim that he 
has a diagnosis of PTSD consists of the lay statements of the 
veteran himself.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1)).

The Board does not doubt the sincerity of the veteran's 
beliefs that he currently has PTSD as a result of the 
traumatic in-service experiences.  However, the regulation 
has specifically limited entitlement to service connection to 
instances in which disease or injury have resulted in a 
diagnosed disability.  See 38 C.F.R. § 3.304.  In the absence 
of a diagnosis of PTSD, there can be no award of service 
connection.

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of competent 
evidence that the veteran currently has a diagnosis, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


